EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is entered into this 4th day of
April 2013, to be effective as of the 1st day of April 2013 by and between Lucas
Energy, Inc. (the "Company"), and William Dale ("Executive").
 
WITNESSETH:
 
WHEREAS, the Executive desires to serve as the Chief Financial Officer,
Treasurer and Secretary of the Company; and


WHEREAS, the Company wishes to assure itself of the services of Executive as the
Chief Financial Officer, Treasurer and Secretary of the Company for the period
provided in this Agreement, and Executive is willing to perform services for the
Company for such period, upon the terms and conditions hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
 
1.             Term.


The term of employment under this Agreement shall commence and this Agreement
shall be effective as of April 1, 2013 (the "Effective Date"), and shall
terminate on March 31, 2015, unless sooner terminated in accordance with the
terms hereof (the "Term"). In addition, this initial employment period shall
automatically renew for additional one year periods, unless the Company or
Executive gives written notice to the other of non-renewal of this Employment
Agreement within a 30 day period immediately prior to the end of the
then-current employment period ending March 31st.  Should the Company notice the
Executive of non-renewal, the Executive shall be entitled to the benefits as
outlined herein in Section 5(c).
 
2.             Employment; Duties.


During the Term, Executive shall be employed by Company, and the Executive shall
serve, as the Company's Chief Financial Officer, Treasurer and Secretary and
shall have such duties, responsibilities and authority as shall be consistent
with that position.  Executive shall use his best efforts to cause the Company
to remain in compliance with all rules and regulations of the Securities and
Exchange Commission (“SEC”), and reporting requirements for publicly-traded
companies, including, without limitation, assist in the filing with the SEC of
all periodic reports the Company is required to file under the Exchange Act of
1934 (as amended, the “Exchange Act”).  Executive shall at all times comply, and
endeavor to cause the Company to comply, with the then-current good corporate
governance standards and practices as prescribed by the SEC, any exchange on
which the Company’s capital stock or other securities may be traded and any
other applicable governmental entity, agency or organization.


3.             Compensation; Benefits.


(a)           Base Salary. During the Term, Executive shall receive an annual
salary ("Base Salary") comprised of $220,000 to be paid as follows: $200,000 in
cash and $20,000 in stock (the “Stock Payment”).  The cash portion of the Base
Salary shall be payable in equal semi-monthly installments.  The Stock Payment
for the first year of the Term of this Agreement shall be payable in full upon
execution of this Agreement and shall be payable for each additional year of the
Term (or extended term) on April 1st of such year, each based on the closing
stock price on the respective issuance date.  


(b)           Annual Bonus. Executive will be eligible for an annual bonus of up
to 30% of the Base Salary in cash and stock with a minimum of the awarded bonus
being in cash, and the remainder in cash and/or stock as determined by the
Company’s Board of Directors. The Executive and the Board of Directors (the
“Board”) will by mutual agreement determine the goals by which the annual bonus
is to be determined.  At least annually, and no later than the 1st day of April
of each year, the Board shall review the Base Salary, bonus, and other
compensation of Executive based upon performance and other factors deemed
appropriate by the Compensation Committee and make such increases, supplemental
bonus payments, or other incentive awards as it deems necessary and reasonable.
 
 
 
 
 
 

 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
 
(c)           Options. Effective on the Effective Date, the Executive shall
receive five year options to purchase 125,000 shares of the Company’s common
stock with an exercise price equal to the greater of (a) $1.33 per share, the
closing price of the Company’s common stock on March 28, 2013; and (b) the
closing price of the Company’s common stock on the date this Agreement is
entered into between the parties.  A total of 75,000 of the options shall vest
to the Executive on the one year anniversary of the Effective Date and the
remaining 50,000 options shall vest to the Executive on the two year anniversary
of the Effective Date, in each case assuming the Executive is still employed by
the Company, shall have such other terms and conditions as the Company’s
standard executive option grants and shall be governed by the Company’s 2012
Stock Incentive Plan.  Executive shall also retain the prior 75,000 options he
was granted on February 11, 2013 for consulting services, which options have a
five year term and an exercise price of $1.58 per share, and shall vest to
Executive immediately upon the parties’ execution of this Agreement and shall be
governed by the Company’s 2012 Stock Incentive Plan.


(d)           Paid Time Off. Executive will be entitled to four (4) weeks
annually of paid time off (“PTO”) during the Term, not including statutory
holidays. Unused PTO days shall not roll-over into any extension of the Term.
Other than the use of PTO days for illness or personal emergencies, PTO days
must be pre-approved by the Company.


(e)           Reimbursement for Expenses. So long as this Agreement is in
effect, the Company shall reimburse Executive for all reasonable, out-of-pocket
business expenses incurred in the performance of his duties hereunder consistent
with the Company’s policies and procedures, in effect from time to time, with
respect to travel, entertainment, communications, technology/equipment and other
business expenses customarily reimbursed to senior Executives of the Company in
connection with the performance of their duties on behalf of the Company.


(f)           Other Benefits. In addition to the Base Salary, bonus and other
compensation described in this Section 3, Executive shall be entitled to receive
any fringe benefits (whether subsidized in part, or paid for in full by Company)
including, but not limited to, medical, dental, life and disability insurance,
and 401(k) Savings and Retirement Plan which Company now, or in the future, pays
or subsidizes for any of its professional/technical or management employees, or
employees in the same class as Executive.
 
4.             Termination.


(a)            Death. The Term and Executive's employment hereunder shall
terminate upon Executive's death.
 
(b)            Disability. In the event Executive incurs a Disability for a
continuous period exceeding forty-five (45) days, the Company may, at its
election, terminate the Term and Executive's employment by giving Executive a
notice of termination as provided in Section 5(e). The term "Disability" as used
in this Agreement shall mean the inability of Executive to substantially perform
his duties under this Agreement, as a result of a physical or mental illness or
personal injury he has incurred, as determined by an independent physician
selected with the approval of the Company and Executive or his personal
representative.
 
(c)            Cause. The Company may terminate this Agreement and the Term and
discharge Executive for Cause by giving Executive a notice of termination as
provided in Section 4(e). "Cause" shall mean:
 
(i)            Executive's gross and willful misappropriation or theft of the
Company's or any of its subsidiary's funds or property;
 
 
 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
                                    
(ii)           Executive's conviction of, or plea of guilty or nolo contendere
to, any felony or crime involving dishonesty or moral turpitude; or


(iii)          Executive's complete and total abandonment of his duties
hereunder for a period of thirty consecutive days (other than for reason of
Disability).


(d)            Good Reason. Executive may terminate his employment and the Term
at any time for Good Reason by giving written notice as provided in Section
5(e), which shall set forth in reasonable detail the facts and circumstances
constituting Good Reason. "Good Reason" shall mean the occurrence of any of the
following during the Term:
 
(i)           without the consent of Executive, the Company materially reduces
Executive's title, duties or responsibilities under Section 2 without the same
being corrected within thirty (30) days after being given written notice
thereof;
 
(ii)           the Company fails to pay any regular semi-monthly installment of
Base Salary to Executive and such failure to pay continues for a period of more
than 30 days;


(iii)          the Company breaches Section 9 without the same being corrected
within thirty (30) days after being given written notice thereof; or


(iv)          the refusal to assume this Agreement by any successor or assign of
the Company as provided in Section 10.


(e)            Notice of Termination. Any termination of this Agreement by the
Company (other than for Cause under Section 5(c)) or by Executive shall be
communicated in writing to the other party at least thirty (30) days before the
date on which such termination is proposed to take effect. Any termination of
this Agreement by the Company for Cause under Section 5(c) shall be communicated
in writing to the Executive and such termination shall be effective immediately
upon such notice. With respect to any termination of this Agreement by the
Company for Cause or by the Executive for Good Reason, such notice shall set
forth in detail the facts and circumstances alleged to provide a basis for such
termination.
 
(f)           Return of Property. Upon termination of Executive’s employment
hereunder, or on demand by the Company during the Term of this Agreement,
Executive will immediately deliver to the Company, and will not keep in his
possession, recreate or deliver to anyone else, any and all Company property, as
well as all devices and equipment belonging to the Company (including computers,
handheld electronic devices, telephone equipment, and other electronic devices),
Company credit cards, records, data, notes, notebooks, reports, files,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, photographs, charts, all documents and property, and reproductions of
any of the aforementioned items that were developed by Executive pursuant to his
employment with the Company, obtained by Executive in connection with his
employment with the Company, or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to this Agreement.
                 

5.             Payments Upon Termination.
 
(a)           Death or Disability. If Executive's employment shall be terminated
by reason of death or Disability, the Company shall pay Executive's estate or
Executive the portion of the Base Salary which would have been payable to
Executive through the date his employment is terminated; plus, any other amounts
earned, accrued or owing as of the date of death or Disability of Executive but
not yet paid to Executive under Section 3.  In the event of the death or
Disability of the Executive, then any payment due under this Section 5(a) shall
be made to Executive's estate, heirs, executors, administrators, or personal or
legal representatives, as the case may be.
 
 
 
 
 
 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
 
(b)            Cause and Voluntary Termination. If Executive's employment shall
be terminated for Cause or the Executive terminates his employment (other than
for Good Reason, death or Disability), then without waiving any rights or
remedies by reason thereof:


(i)            the Company shall pay Executive his Base Salary and all amounts
actually earned, accrued or owing as of the date of termination but not yet paid
to Executive under Section 3 through the date of termination; and


(ii)           except as otherwise provided in this subsection (b), the Company
shall have no further obligations to Executive under this Agreement.


(c)            Other Than Cause. If Executive's employment is terminated by the
Company (other than as a result of death, Disability or Cause as specified in
Section 5(a) or (b) above) or is terminated by Executive for Good Reason,
Executive shall be entitled to the following:


(i)            a lump sum payment in an amount equal to product of (A) the Base
Salary under this Agreement and bonus paid to Executive during the immediately
preceding twelve month period ending on the date of termination of employment,
multiplied by (B) one hundred percent (100%); provided that if Executive's
termination of employment by the Company or the Executive is within 6 months
before or 24 months following the occurrence of a Change of Control (as defined
in Section 6 below), such payment shall be equal to product of (A) the Base
Salary under this Agreement and the maximum Bonus under this Agreement,
multiplied by (B) the Change of Control Percentage; and all stock options shall
immediately vest and become cashless.  The “Change of Control Percentage” shall
be (a) 100% in the event that the Company’s common stock does not trade on the
NYSE MKT (or any subsequent exchange or market) (the “Market”) at least one time
at a price of at least $1.50 per share (as adjusted for stock splits) on the
effective date of the Change of Control (the “Change of Control Date”); (b) 200%
in the event the  Company’s common stock trades on the Market at least one time
at a price of at least $2.50 per share (as adjusted for stock splits) on the
Change of Control Date; and (c) in the event the Company’s common stock trades
on the Market at a price per share of between $1.50 and $2.50 per share (as
adjusted for stock splits)(i.e., trades above $1.50 but under $2.50 per share)
on the Change of Control Date, shall equal the the highest price at which the
common stock has traded on such Change of Control Date minus $0.50 (as adjusted
for stock splits)(for example, if the highest price at which the Company’s
common trades is $1.80, the Change of Control Percentage shall be $1.80-$0.50 =
1.30 or 130%).


(ii)           all amounts earned, accrued or owing through the date his
employment is terminated but not yet paid to Executive under Section 3;


(iii)          continued participation in all employee benefit plans, programs
or arrangements available to the Company executives in which Executive was
participating on the date of termination (or at the option of the Company,
reimbursement of COBRA insurance premiums for substantially similar coverage as
the Company’s plans) until the earliest of:
 
(A)          eighteen months after the date of Executive's termination of
employment;


(B)           the date this Agreement would have expired but for the occurrence
of the date of termination; or


(C)           the date, or dates, the Executive receives coverage and benefits
under the plans, programs and arrangements of a subsequent employer (such
coverages and benefits to be determined on a coverage-by-coverage, or
benefit-by-benefit, basis);  provided that if Executive is precluded from
continuing his participation in any employee benefit plan, program or
arrangement as provided in this clause (iii), the Company shall provide him with
similar benefits provided under the plan, program or arrangement in which he is
unable to participate for the period specified in this clause (iii).

                                                       
 
 
 
 

 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
 
The payment of the lump sum amount under Section 5(c)(i) shall be made on or
before the earlier of the date ending on the expiration of three months
following the date of termination of Executive's employment or the death of the
Executive (if applicable). To the extent any payment under Section 5(c)(i) is
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder,
then such payment shall be made on or before the earlier of the date ending on
the expiration of six months following the date of termination of Executive's
employment or the death of the Executive.  All options and restricted stock that
are not vested and exercisable pursuant to this Agreement or otherwise as of the
date of, or as a result of, Executive's termination of employment shall be
forfeited.  Any vested options held by Executive on the date of Executive's
termination of employment shall be governed by the Company’s 2012 Stock
Incentive Plan as it relates to incentive stock options. In the event of the
death or Disability of the Executive, then any payment due under this Section
5(c) shall be made to Executive's estate, heirs, executors, administrators, or
personal or legal representatives, as the case may be.
 
(d)           Required Release. In order to be eligible to receive the payments
set forth in Section 5(c)(i) and the benefits set forth in Section 5(c)(iii),
the Executive agrees that he will be required to execute and deliver to the
Company a written release in form and substance reasonably satisfactory to the
Company, of any and all claims against the Company and all directors and
officers of the Company with respect to all matters arising out of Executive’s
employment hereunder, or the termination thereof (other than claims for
entitlements under the terms of this Agreement or plans or programs of the
Company in which Executive has accrued a benefit); and (B) Executive must not
breach any of his covenants and agreements which continue following the date of
termination of this Agreement.


6.             Change of Control. For purposes of this Agreement, a "Change of
Control" shall mean the consummation or occurrence of one or more of the
following:


(a)           the acquisition by any individual, entity or group of more than
forty percent (40%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (B) any
acquisition by Executive, by any group of persons consisting of relatives within
the second degree of consanguinity or affinity of Executive or by any affiliate
of Executive or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (b) of this Section 6;


(b)           the consummation of a reorganization, merger or consolidation,
unless following such reorganization, merger or consolidation sixty percent
(60%) or more of the combined voting power of the then-outstanding voting
securities of the entity resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation;


(c)           the (i) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (ii) sale or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, unless the successor entity existing immediately
after such sale or disposition is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or disposition; or


(d)           the Board adopts a resolution to the effect that, for purposes
hereof, a Change of Control has occurred.



 
 
 
 
 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
 
7.             Indemnification.
    
(a)           The Company shall indemnify and hold Executive harmless to the
maximum extent permitted by law against judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys’ fees incurred by
Executive, in connection with the defense of, or as a result of, any action or
proceeding (or any appeal from any action or proceeding) in which Executive
is made or is threatened to be made a party by reason of the fact that Executive
is or was an officer or Director of the Company, regardless of whether such
action or proceeding is one brought by or in the right of the Company, to
procure a judgment in its favor (or other than by or in the right of the
Company).


(b)           Notwithstanding anything in the Company's Articles of
Incorporation, the by-laws or this Agreement to the contrary, if so requested by
Executive, the Company shall advance any and all Expenses (as defined below) to
Executive ("Expense Advance"), within fifteen days following the date of such
request and the receipt of a written undertaking by or on behalf of Executive to
repay such Expense Advance if a judgment or other final adjudication adverse to
Executive (as to which all rights of appeal therefrom have been exhausted or
lapsed) establishes that Executive, with respect to such Claim, is not eligible
for indemnification. "Expenses" shall include attorneys' fees and all other
costs, charges and expenses paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
indemnifiable event. A "Claim" shall include any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.
           
8.             Confidential Information.
 
(a)           Executive acknowledges that the law provides the Company with
protection for its trade secrets and confidential information.  Executive will
not disclose, directly or indirectly, any of the Company’s confidential business
information or confidential technical information to anyone without
authorization from the Company’s management.  Executive will not use any of the
Company’s confidential business information or confidential technical
information in any way, either during or after his employment with the Company,
except as required in the course of the employment.
 
(b)           Executive will strictly adhere to any obligations that may be owed
to former employers insofar as Executive’s use or disclosure of their
confidential information is concerned.
 
(c)           Information will not be deemed part of the confidential
information restricted by this Section 8 if Executive can show that: (i) the
information was in Executive’s possession or within Executive’s knowledge before
the Company disclosed it to Executive; (ii) the information was or became
generally known to those who could take economic advantage of it through no
action of Executive;  (iii) Executive obtained the information from a party
having the right to disclose it to Executive without violation of any obligation
to the Company, or (iv) Executive is required to disclose the information
pursuant to legal process (e.g., a subpoena), provided that Executive notifies
the Company immediately upon receiving or becoming aware of the legal process in
question.
 
(d)           All originals and all copies of any drawings, blueprints, manuals,
reports, computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during his
employment are the property of the Company.  Upon termination of his employment,
Executive will immediately deliver to the Company all property of the Company
which may still be in Executive’s possession.  Executive will not remove or
assist in removing such property from the Company’s premises under any
circumstances, either during his employment or after termination thereof, except
as authorized by the Company’s management.
 
 
 
 
 
Lucas Energy, Inc.
 William Dale - Employment Agreement
 
Page 6 of 9

--------------------------------------------------------------------------------

 

 
9.             Binding Agreement; Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of Executive and
the Company and their respective heirs, legal representatives and permitted
successors and assigns. If the Company shall at any time be merged or
consolidated into or with any other entity, the provisions of this Agreement
shall survive any such transaction and shall be binding on and inure to the
benefit and responsibility of the entity resulting from such merger or
consolidation (and this provision shall apply in the event of any subsequent
merger or consolidation), and the Company, upon the occasion of the
above-described transaction, shall include in the appropriate agreements the
obligation that the payments herein agreed to be paid to or for the benefit of
Executive, his beneficiaries or estate, shall be paid.
  
10.           Dispute Resolution.


Any controversy or claim arising with regard to this Agreement shall be settled
by expedited arbitration in accordance with the provisions of the Texas
Arbitration Act. The controversy or claim shall be submitted to an arbitrator
appointed by the presiding judge of the Harris County, Texas Judicial District
Court. The decision of the arbitrator shall be final and binding upon the
parties hereto and shall be delivered in writing signed by the arbitrator to
each of the parties hereto. Any appeal arising out of the ruling of any
arbitrator shall be determined in a court of competent jurisdiction in Houston,
Texas, or the federal court for Houston, Texas, and each party waives any claim
to have the matter heard in any other local, state, or federal jurisdiction. The
prevailing party in the arbitration proceeding or in any appeal shall be
entitled to recover attorney's fees, court costs and all related costs from the
non-prevailing party. If the controversy or claim arises with regard to any
severance or separation payment required under Section 6 of this Agreement and
the arbitrator rules in favor of Executive with respect thereto, then:
 
(a)           any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by (i) if such award or sums is payable under Section
5(c), then the number of thirty (30) day periods or part thereof that has
elapsed after the date ending six months after the date of Executive's
termination or separation or (ii) otherwise, the number of thirty (30) day
periods or part thereof that has elapsed after the date of Executive's
termination;


(b)           if the Company fails to comply with any such ruling of the
arbitrator, or if the Company unsuccessfully appeals any such ruling of the
arbitrator, then any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by the number of thirty (30) day periods or part
thereof that has elapsed after the date of the arbitrator's initial decision or
determination; and


(c)           If the arbitrator in such initial arbitration proceeding, or any
court in any appeal thereof determine that Company acted in bad faith, or
frivolously, in claiming "Cause" as its reason for termination of this
Agreement, or in failing to offer to the Executive the severance or separation
payment pursuant to Section 6 of this Agreement, then the Executive shall be
entitled to receive and Company shall be ordered to pay to Executive as a
penalty an amount equal to $100,000.00 in addition to the payments required
under Section 6 of this Agreement and any other amounts due under this
Agreement.
 
11.           Survivorship.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Section 5 and Sections 7 through 22 shall expressly
survive the termination of this Agreement.
 
 
 
 
 
 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
 
12.           Nonassignability.


Neither this Agreement nor any right or interest hereunder shall be  assignable
by Executive, his beneficiaries, dependents or legal representatives without the
Company's prior written consent; provided, however, that nothing in this Section
12 shall preclude (a) Executive from designating a beneficiary to receive any
benefit payable hereunder upon his death, or (b) the executors, administrators
or other legal representatives of Executive or his estate from assigning any
rights hereunder to the person or persons entitled thereto.
 
13.           Amendments to this Agreement.


Except for increases in the Base Salary and other compensation made as provided
in Section 3, this Agreement may not be modified or amended except by an
instrument in writing signed by the Executive and the Company. No increase in
the Base Salary or other compensation made as provided in Section 3 will operate
as a cancellation or termination of this Agreement.
 
14.           Waiver.


No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
15.           Severability.


If, for any reason, any provision of this Agreement is held invalid, illegal or
unenforceable such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement not held so invalid, illegal or
unenforceable, and each such other provision shall, to the full extent
consistent with law, continue in full force and effect. In addition, if any
provision of this Agreement shall be held invalid, illegal or unenforceable in
part, such invalidity, illegality or unenforceability shall in no way affect the
rest of such provision not held so invalid, illegal or unenforceable and the
rest of such provision, together with all other provisions of this Agreement,
shall, to the full extent consistent with law, continue in full force and
effect. If any provision or  part thereof shall be held invalid, illegal or
unenforceable, to the fullest extent permitted by law, a provision or part
thereof shall be substituted therefor that is valid, legal and enforceable.
  
16.           Notices.


Any notice, request, or other communication required or permitted pursuant to
this Agreement shall be in writing and shall be deemed duly given when received
by the party to whom it shall be given or three days after being mailed by
certified, registered, or express mail, postage prepaid, addressed as follows:
 
If to Company:
   
Attn: Anthony C. Schnur, Chief Executive Officer
 
3550 Timmons Lane, Ste. 1550,
 
Houston, Texas 77027
   
If to Executive:
   
Mr. William Dale
 
__________________
__________________

 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
 
 
 
 
 
 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
 
17.           Headings.


The headings of Sections are included solely for convenience of reference and
shall not control the meaning or interpretation of any of the provisions of this
Agreement.
 
18.           Governing Law.


This Agreement has been executed and delivered in the State of Texas, and its
validity, interpretation, performance and enforcement shall be governed by the
laws of Texas, without giving effect to any principles of conflicts of law.
 
19.           Withholding.


All amounts paid pursuant to this Agreement shall be subject to withholding for
taxes (federal, state, local or otherwise) to the extent required by applicable
law.


20.           Counterparts.


This Agreement may be executed in counterparts, each of which, when taken
together, shall constitute one original Agreement.


21.           Legal Counsel.


Executive acknowledges and warrants that (A) he has been advised that
Executive's interests may be different from the Company's interests, (B) he has
been afforded a reasonable opportunity to review this Agreement, to understand
its terms and to discuss it with an attorney and/or financial advisor of his
choice and (C) he knowingly and voluntarily entered into this Agreement. The
Company and Executive shall each bear their own costs and expenses in connection
with the negotiation and execution of this Agreement.


22.           Entire Agreement.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company and Executive,
except that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided and not expressly
provided for in this Agreement.
  
IN WITNESS WHEREOF, Company has caused its duly authorized officer and directors
to execute and attest to this Agreement, and Executive has placed his signature
hereon, effective as of the Effective Date.
 
COMPANY:
 


By:  /s/Anthony C. Schnur
       Anthony C. Schnur
       Chief Executive Officer
       




EXECUTIVE:




By:  /s/William Dale
        William Dale
  



 
 
 
 
 
 
 
 
 
 
 
Lucas Energy, Inc.
William Dale - Employment Agreement
 
Page 9 of 9

--------------------------------------------------------------------------------

 